DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 4/13/2022. As directed by the amendment, claims 1, 4-6, and 9-16 were amended, claims 2-3 and 20 were cancelled and new claims 22-23 were added. Thus, claims 1, 4-19 and 21-23 are presently pending in this application
Claims 1, 4-19 and 21-23 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Michael McCraw on 4/20/2022. 

The application has been amended as follows:

1.	(Currently Amended) A filtration mask comprising:
a filter;
a motorized fan configured to direct air through the filter into the filtration mask, wherein the motorized fan is variable speed; 
a housing configured to support the filter and the motorized fan, the housing comprising an outer shell and an inner shell, wherein the outer shell and the inner shell each define one or more apertures to allow air flow from an external environment of the filtration mask through the filtration mask to a user of the filtration mask;
an exhalation valve mounted on an outer surface of the inner shell and operable to direct exhaled air outward from the inner shell while preventingan entrance of air through the exhalation valve;
a hall sensor mounted on the outer surface of the inner shell and in proximity to the exhalation valve, the hall sensor configured to generate customization data comprising a breathing frequency of the user; and
a processor communicably coupled with the hall sensor and the motorized fan, the processor configured to:
receive the customization data; and 
modify a speed of the motorized fan based upon the customization data comprising the breathing frequency of the user so as to modify a speed of the air directed through the filter and into the filtration mask.

9.	(Currently Amended) A method of controlling a filtration mask, the mask comprising:
a filter;
a motorized fan configured to direct air through the filter into the filtration mask, wherein the motorized fan is variable speed; 
a housing configured to support the filter and the motorized fan, the housing comprising an outer shell and an inner shell, wherein the outer shell and the inner shell each define one or more apertures to allow air flow from an external environment of the filtration mask through the filtration mask to a user of the filtration mask;
an exhalation valve mounted on an outer surface of the inner shell and operable to direct exhaled air outward from the inner shell while preventingan entrance of air through the exhalation valve;
a hall sensor mounted on the outer surface of the inner shell and in proximity to the exhalation valve, the hall sensor configured to generate customization data comprising a breathing frequency of the user, the method comprising:
receiving, by a processor of the filtration mask communicably coupled with the hall sensor and the motorized fan, the customization data; and
modifying a speed of the motorized fan speed by the processor based on the customization data comprising the breathing frequency of the user so as to modify a speed of air directed through the filter and into the filtration mask.

15.	(Currently Amended) The filtration mask of claim 1, wherein the customization data is indicative of a physical location of a user of the filtration mask.

21.	(Currently Amended) The filtration mask of claim 5, wherein the processor is further configured to compare detected particulates within the filtration mask to pollution data from the Internet and to provide the user with an indication ofan effectiveness of the filter.

22.	(Currently Amended) The filtration mask of claim [[1]]6, wherein the outer shell substantially covers a portion of the inner shell upon which the middle shell is positioned.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Hanaoka (2016/0271429) and Richardson (2002/0190866) do not specifically disclose the claimed apparatus and method as presented in the claims 1, 4-19 and 21-23. 
Hanaoka discloses a filtration mask (mask in fig. 1 and 2) comprising a filter (5, fig. 2, paragraph 0034), a motorized fan (4, fig. 2, paragraph 0034) configured to direct air through the filter into the filtration mask (see paragraphs 0034 and 0047-0049), wherein the motorized fan is variable speed (see paragraphs 0047-0049, speed of fan can be controlled to speed up and slow down or stopped according to the inhalation and exhalation of the user which is sensed by the sensor 7/7b); a housing (see fig. 2, the housing is the shell and seal that contains all the internal components, see rejection to claim 6) configured to support the filter and the motorized fan (see fig. 2); and a hall sensor (7 comprising 7b, see paragraph 0030 and 0047-0049, see figs. 2 and 3 of Hanaoka) for generating customization data, a processor (8 and 8a, fig. 2, paragraph 0039) communicably coupled with the motorized fan (see fig. 4), the processor configured to receive customization data (see paragraphs 0047-0049, Hanaoka discloses that the speed of the fan is controlled based on sensor 7, sensor 7 comprises 7b (see paragraph 0038), and as shown in fig. 4, the data from the sensor 7 would be received by the processor 8/8a, the signal from the sensor is customization data because the signal is being used to customize a speed of the blower, the definition of “customization” is well known to be the action of modifying something to suit a particular individual or task); and modify a speed of the motorized fan based upon the customization data so as to modify a speed of the air directed through the filter and into the filtration mask (see paragraphs 0047-0049, Hanaoka discloses that the speed of the fan is controlled based on sensor 7 comprising 7b, which measures when the user inhales and exhales, since the speed is being affected by the sensor input, the signal from the sensor and the data being sent from the microprocessor to control the fan is considered as customization data, furthermore, the fan would direct air through the filter and into the filtration mask, therefore, the speed would modify the speed of the air directed through the filter and into the filtration mask (see paragraph 0007, Hanaoka discloses that a filter is for cleaning the external air sucked into the motor fan)), Hanaoka discloses a housing configured to support the filter and the motorized fan (see structures holding motorized fan and filter, see fig. 1), the housing comprising an outer shell (shell holding filter 5) and an inner shell (see shell 6f and shell having male thread that interface with the female thread of outer shell that holds filter 5, fig. 2, paragraph 0035), wherein the outer shell and the inner shell each define one or more apertures to allow air flow from an external environment of the filtration mask through the filtration mask to a user of the filtration mask (see portion of inner shell that comprises the male thread that interact with filter 5, there would be an opening to interact with the opening of outer shell), an exhalation valve mounted on an outer surface of the inner shell and operable to direct exhaled air outward from the inner shell while preventing the entrance of air through the exhalation valve (see exhalation valve 3, fig. 1, paragraphs 0034 and 0048).
Richardson teaches a sensor and processor used to converts signals from the sensor to determine a breathing frequency (breathing rate, see paragraph 0018, processor convert signals from a breathing sensor to breathing rate).
However, Both Hanaoka and Richardson fail to discloses the structures being claimed in combination with a hall sensor configured to generate customization data comprising breathing frequency of the user, and the processor communicably coupled with the hall sensor to receive the customization data, and modify a speed of the motorized fan based upon the customization data comprising breathing frequency. Hanaoka does not disclose the hall sensor being used to generate data that is a breathing frequency and controlling speed based on the breathing frequency generated by the hall sensor. Hanaoka utilized the hall sensor to detect when the user is exhaling such that the motor fan can be turned off, even if Richardson discloses utilizing a pressure sensor to determine a breathing frequency, it would not be obvious to modify Hanaoka to utilize the hall sensor to determine breathing frequency and utilize the breathing frequency to control speed, therefore, to modify both Hanaoka and Richardson to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 1, 4-19 and 21-23 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Zhu (CN 2525941) is cited to show a hall sensor being used to sense a flow within a respiratory device. 
Huang (CN 104886824) is cited to show a respirator comprising breathing frequency sensor.
Chen (CN 105876933) is cited to show a mask comprising a breathing frequency sensor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785